1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

3
                                                                     Nov 28, 2018
4                           UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                           EASTERN DISTRICT OF WASHINGTON
5
     MICHAEL D. WINN,                             No. 1:18-CV-03115-SMJ
6
                               Petitioner,        ORDER DISMISSING HABEAS
7                                                 CORPUS PETITION
                  v.
8
     JAMES KEY,
9
                               Respondent.
10

11         On September 14, 2018, the Court advised Petitioner of the deficiencies of his

12   federal habeas corpus petition and gave him the opportunity to amend it within sixty

13   days to cure those deficiencies. ECF No. 9. Petitioner, a prisoner at the Airway Heights

14   Corrections Center, is proceeding pro se and paid the $5.00 filing fee to commence

15   this action. Respondent has not been served in this action.

16         The petition is untimely under 28 U.S.C. § 2244(d)(1)(A). ECF No. 9 at 5.

17   Petitioner’s Fourth Amendment challenges are barred under Stone v. Powell, 428 U.S.

18   465, 494 (1976). Id. at 10. And, Petitioner’s remaining grounds do not entitle him to

19   federal habeas corpus relief. The Court cautioned Petitioner that failing to amend his

20   petition would result in its dismissal. Id. at 11.


     ORDER DISMISSING HABEAS CORPUS PETITION - 1
1          Petitioner did not amend his petition as directed and has filed nothing further in

2    this action. For the reasons set forth above and in the Court’s September 14, 2018

3    Order, the Court dismisses the petition.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     The petition, ECF No. 8, is DISMISSED WITH PREJUDICE.

6          2.     The Clerk’s Office is directed to ENTER JUDGMENT for Respondent

7                 and CLOSE this file.

8          3.     The Court certifies that an appeal from this decision could not be taken

9                 in good faith and there is no basis upon which to issue a certificate of

10                appealability. See 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App. P.

11                22(b).

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide a copy to pro se Petitioner.

14         DATED this 28th day of November 2018.

15                      _________________________
                        SALVADOR MENDOZA, JR.
16                      United States District Judge

17

18

19

20



     ORDER DISMISSING HABEAS CORPUS PETITION - 2
